IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 180 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
RICHARD WALLACE COMO,                         :
                                              :
                    Petitioner                :

                                      ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the “Unopposed Application to Exceed

Word[-]Count Limit” is DENIED. Counsel is ORDERED to file a compliant Petition for

Allowance of Appeal within 30 days.